408 F.2d 882
Harold Richard ROSS, Appellant,v.John W. GARDNER, Secretary of the Department of Health,Education and Welfare, Appellee.
No. 12514.
United States Court of Appeals Fourth Circuit.
Submitted Jan. 9, 1969.Decided April 11, 1969.

John Bolt Culbertson, Greenville, S.C., for appellant.
Edwin L. Weisl, Jr., Asst. Atty. Gen., Morton Hollander and Michael C. Farrar, Attys., Dept. of Justice, and Klyde Robinson, U.S. Atty., for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and WINTER, Circuit judges.
PER CURIAM:


1
We agree with the District Judge that there is evidence in the record supporting the Secretary's finding that this claimant of social security benefits, while suffering some arthritic impairment of the spinal column, was not disabled from working in relatively light jobs of the kind which the claimant, at times had held in the past and which, in this instance, were generally available in the area where he lives.


2
Affirmed.